UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
]ERMAINE PURSE,
Petitioner,

v. Case No: 6:17-cv-51-Orl-28G]K
SECRETARY, DEPARTMENT OF

CORRECTIONS, and ATTORNEY

GENERAL, STATE OF FLORIDA,

Respondents.
/

ORDER

This case is before the Court on Petitioner ]ermaine Purse’s Petition for Writ of
Habeas Corpus (”Petition,” Doc. 1) filed pursuant to 28 U.S.C. § 2254. Respondents filed
a Response and a Supplemental Response to the Petition (”Response,” and
”Supplemental Response," Doc. Nos. 8, 14) in compliance With this Court's instructions
Petitioner filed a Reply to the Response (”Reply,” Doc. 11) and Was given an opportunity
to file a Reply to the Supplemental Response but did not do so.

Petitioner asserts four grounds for relief. For the following reasons, the Petition is
denied and dismissed

I. BACKGROUND

A jury convicted Petitioner of trafficking in 400 grams or more of cocaine (Count

One), trafficking in 200 grams or more of 3, 4-methylenedi0xy methamphetamine (Count

Two), and unlawful use of a two-Way communication device (Count Three). (Doc. 8-2 at

236.) The state court sentenced Petitioner to concurrent twenty-year terms of
imprisonment for Counts One and Two and to 304 days of imprisonment for Count Three
(ld. at 231, 239-40.) Petitioner appealed, and the Fifth District Court of Appeal of Florida
(”Fifth DCA”) affirmed per curiam on May 4, 2010. (ld. at 273.)

Petitioner filed a state petition for Writ of habeas corpus on August 9, 2010. (Id. at
278-88.) The Fifth DCA denied the petition on November 12, 2010. (Id. at 385.)

On ]une 1, 2011, Petitioner filed a motion for post-conviction relief pursuant to
Rule 3.850 of the Florida Rules of Crirninal Procedure. (Id. at 387-410.) The state court
denied two grounds and ordered an evidentiary hearing on four other grounds. (Id. at
479-81.) The state court denied those grounds after the evidentiary hearing (Id. at 520-
22.) Petitioner appealed, and the Fifth DCA affirmed in part and reversed and remanded
the case for consideration of grounds seven through nine. (Id. at 583-84.) The state court
denied relief on March 1, 2016. (Id. at 588-90.) Petitioner did not appeal.

On April 12 and 15, 2016, respectively Petitioner filed state habeas petitions in the
Fifth DCA and the Supreme Court of Florida. (Id. at 598-621.) The Fifth DCA and the
Supreme Court of Florida denied relief respectively on April 25, 2016, and ]uly 1, 2016.
(ld. at 624, 626.)

Petitioner initiated this action on ]anuary 9, 2017. (Doc. 1.)

II. ANALYsIs
Pursuant to 28 U.S.C. § 2244:
(d)(l) A 1-year period of limitation shall apply to an application for a Writ

of habeas corpus by a person in custody pursuant to the judgment of
a State court. The limitation period shall run from the latest of -

(A) the date on Which the judgment became final by the
conclusion of direct review or the expiration of the time for
seeking such review;

(B) the date on which the impediment to filing an application
created by State action in violation of the Constitution or laws
of the United States is removed, if the applicant Was
prevented from filing by such State action;

(C) the date on which the constitutional right asserted Was
initially recognized by the Supreme Court, if that right has
been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or

(D) the date on Which the facts supporting the claim or claims
presented could have been discovered through the exercise of
due diligence

(2) The time during which a properly filed application for State post-
conviction or other collateral review with respect to the pertinent

judgment or claim is pending shall not be counted toward any
period of limitation under this section.

28 U.S.C. § 2244(d)(1)-(2).
ln the present case, the Fifth DCA affirmed on direct appeal on May 4, 2010.
Petitioner then had ninety days, or through August 2, 2010, to petition the Supreme Court

of the United States for a writ of certiorari See Sup. Ct. R. 13.1 Thus, under § 2244(d)(1)(A),

 

1Rule 13 provides as follows:

The time to file a petition for a writ of certiorari runs from the date
of entry of the judgment or order sought to be reviewed, and not from the
issuance date of the mandate (or its equivalent under local practice). But if
a petition for rehearing is timely filed in the lower court by any party, the
time to file the petition for a Writ of certiorari for all parties (whether or not
they requested rehearing or joined in the petition for rehearing) runs from
the date of the denial of the petition for rehearing or, if the petition for
rehearing is granted, the subsequent entry of judgment

the judgment of conviction became final on August 2, 2010, and Petitioner had through
August 2, 2011, absent any tolling, to file a federal habeas corpus petition. See Bond v.
Moore, 309 F.3d 770, 774 (11th Cir. 2002) (holding that the one-year period of limitation
does not begin to run until the ninety-day period for filing a petition for certiorari with
the United States Supreme Court has expired).

Under § 2244(d)(2), the limitation period was tolled during the pendency of
Petitioner’s ”properly filed” state collateral proceedings When Petitioner filed his first
state habeas petition on August 9, 2010, seven days of the limitation period had expired.
The time then tolled through November 12, 2010, when the Fifth DCA denied the petition.
The limitation period ran for 201 days before Petitioner filed his Rule 3.850 motion on
]une 1, 2011. The time tolled through March 31, 2016, when the time expired for Petitioner
to appeal the denial of his Rule 3.850 motion. The limitation period ran for an additional
twelve days before Petitioner filed his state habeas petition on April 12, 2016. The time
was tolled until ]uly 1, 2016, the date Petitioner’s state habeas proceedings concluded At
that time, 145 (365 - 7 - 201 - 12 = 145) days remained to timely file a federal petition, or
through November 23, 2016. Consequently, the Petition filed on ]anuary 9, 2017, Was not
timely filed.

Petitioner argues that equitable tolling is Warranted. (Doc. 24.) In support of this

argument, Petitioner notes that he filed a federal petition on October 18, 2016, that was

 

Sup. Ct. R. 13(3).

dismissed Without prejudice on December 16, 2016. (Doc. 11 at 2-10.) According to
Petitioner, he mistakenly thought he had thirty days, not fourteen days, from the date of
the Court's November 28, 2016 Order to pay the filing fee and did not have sufficient time
to pay the filing fee because of prison procedures and his family's inability to submit the
filing fee. (Id.)

In Holland v. Florida, 560 U.S. 631, 645 (2010), the Supreme Court of the United
States held that the AEDPA’s one-year statutory limitations period set forth in ”§ 2244(d)
is subject to equitable tolling in appropriate cases.” Equitable tolling is appropriate When
a petitioner demonstrates: ”'(1) that he has been pursuing his rights diligently, and (2)
that some extraordinary circumstance stood in his Way' and prevented timely filing.” Id.
at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). ”The diligence required for
equitable tolling purposes is 'reasonable diligence,'. . . 'not maximum feasible diligence
. . ."’ ld. at 653 (internal quotations and citations omitted). To show extraordinary
circumstances, a petitioner must ”show a causal connection between the alleged
extraordinary circumstances and the late filing of the petition.” San Martin v. McNeil, 633
F.3d 1257, 1267 (11th Cir. 2011) (citing lawrence v. Florida, 421 F.?)d 1221, 1226-27 (11th Cir.
2005)). "[T]he reasonable diligence and extraordinary circumstance requirements are not
blended factors; they are separate elements, both of which must be met before there can
be any equitable tolling.” Cadet v. Fla, Dep't of Corr., 853 F.3d 1216, 1225 (11th Cir. 2017)
(citing Menominee lndian Tribe of Wisc. z). United States, 136 S. Ct. 750, 757 n.5 (2016)). As

explained by the Eleventh Circuit:

lt is Well settled that ”[t]he burden of proving circumstances that justify

the application of the equitable tolling doctrine rests squarely on the

petitioner." San Martin, 633 F.3d at 1268. A petitioner ”must plead or proffer

enough facts that, if true, would justify an evidentiary hearing on the issue.”

Hutchinson v. Florida, 677 F.3d 1097, 1099 (11th Cir. 2012). ”And the

allegations supporting equitable tolling must be specific and not

conclusory.” Id. In light of the petitioner's burden, district courts are not

”required to mine the record, prospecting for facts that the habeas

petitioner overlooked and could have, but did not, bring to the surface."

Chavez, 647 F.3d at 1061.

Lugo z). Sec’y, l-`l. Dep’t of Corr., 750 F.3d 1198, 1209 (11th Cir. 2014).

Petitioner has not demonstrated that some extraordinary circumstance prevented
him from timely filing his petition or that he exercised due diligence Petitioner filed a
federal habeas corpus petition on October 18, 2016, Which was dismissed Without
prejudice on December 16, 2016. See Case No. 6:16-cv-1856-Orl-40DCI, Doc. 7. Petitioner’s
prior federal habeas petition did not toll the one-year period. Duncan v. Walker, 533 U.S.
167, 181-82 (2001) (holding that the limitation period does not toll during the pendency
of a federal habeas corpus petition).

In Smallwood z). Sec’y, Dep’t of Corr, 178 F. App'x 944, 945 (11th Cir. 2006), the
Eleventh Circuit concluded that a habeas petitioner was not entitled to equitable tolling
during the time his first federal habeas petition Was pending because the petitioner Was
not the victim of extraordinary circumstances that were beyond his control and
unavoidable even with due diligence The court noted that the petitioner received notice
of the dismissal of the first federal habeas action, and instead of appealing the dismissal

of the initial action, he filed a new petition. ld. The court reasoned that because the

petitioner ”did not exhaust the options available to him When his first federal habeas

petition Was dismissed, he did not exercise the level of diligence required to show the
rare and exceptional circumstances that qualify a petitioner for equitable tolling." ld.
(quotation omitted).

Similar to Smallzuood, Petitioner received a notice of dismissal in case number 6:16-
cv-1856-Orl-40DCI. However, Petitioner did not pursue an appeal of the dismissal;
instead, he filed a new petition. Petitioner has not demonstrated extraordinary
circumstances or due diligence Therefore, he is not entitled to equitable tolling based on
the dismissal of his first habeas action.

Moreover, the petition is denied pursuant to 28 U.S.C. § 2254(d). The state court
denied Petitioner’s four grounds on the merits after an evidentiary hearing. See Doc. 8-2
at 520-22. The state court reasoned that counsel advised Petitioner (1) of the maximum
sentence he faced if convicted at trial, (2) that the State made a ten-year plea offer, (3) that
the plea offer was a good deal given the Weight of the evidence against Petitioner, and (4)
that the case Would be difficult to win at trial. (ld.). The state court noted that counsel
testified that Petitioner wanted a plea offer of less than ten years and did not tell counsel
he Wanted the ten-year plea offer after viewing the video of the drug transaction (ld.). In
light of counsel’s testimony at the evidentiary hearing, Petitioner has not established that
counsel Was deficient for failing to (1) appropriately advise him about the video during
plea negotiations, (2) move to compel the State to provide the video, (3) depose the
confidential informant, or (4) advise Petitioner of the maximum penalty if convicted at
trial. See Doc. 8-2 at 496-513. Petitioner also has not demonstrated that prejudice resulted

from counsel’s purported deficiency. Consequently, the state court’s denial of Petitioner’s

grounds is not contrary to, or an unreasonable application of, clearly established federal
law or an unreasonable determination of the facts. Accordingly, Petitioner’s grounds are
alternatively denied on the merits.

Any of Petitioner’s allegations not specifically addressed herein have been found
to be Without merit.

IV. CERTIFICATE OF APPEALABILITY

This Court should grant an application for certificate of appealability only if
Petitioner makes ”a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). To make such a showing ”the petitioner must demonstrate that reasonable
jurists would find the district court's assessment of the constitutional claims debatable or
Wrong." Slack v. McDam`el, 529 U.S. 473, 484 (2000); see also Lamarca z). Sec’y Dep’t of Corr.,
568 F.3d 929, 934 (11th Cir. 2009). When a district court dismisses a federal habeas petition
on procedural grounds without reaching the underlying constitutional claim, a certificate
of appealability should issue only when a petitioner demonstrates ”that jurists of reason
Would find it debatable whether the petition states a valid claim of the denial of a
constitutional right and that jurists of reason Would find it debatable Whether the district
court Was correct in its procedural ruling.” ld.; Lamarca, 568 F.3d at 934. However, a
prisoner need not show that the appeal Will succeed. Mz'ller-El z). Cockrell, 537 U.S. 322,
337 (2003).

Petitioner has not demonstrated that reasonable jurists would find the district
court's assessment of the constitutional claims debatable or wrong. Moreover, Petitioner

cannot show that jurists of reason Would find this Court's procedural rulings debatable

Petitioner has failed to make a substantial showing of the denial of a constitutional right.
Thus, the Court Will deny Petitioner a certificate of appealability
Accordingly, it is hereby ORDERED and AD]UDGED:
1. The Petition (Doc. 1) is DENIED, and this case is DISMISSED VVITH
PRE]UDICE.
2. Petitioner is DENIED a Certificate of Appealability.
3. The Clerk of the Court shall enter judgment accordingly and is directed to close

this case.

 

 

JOHYNTOON 11
UNI o sTATEs DIsrRic:r ]UDGE

Copies furnished to:
Counsel of Record

Unrepresented Party
OrlP-1 1 / 25

